Citation Nr: 1812493	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-40 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an effective date earlier than April 22, 2013, for the award of service-connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than April 22, 2013, for the award of service-connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an effective date earlier than April 22, 2013, for the award of service-connection for tinnitus.

5.  Entitlement to an initial disability rating higher than 70 percent for PTSD.

6.  Entitlement to an initial disability rating higher than 10 percent for GERD.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Marine Corps from May 2001 to May 2005 and was awarded the Combat Action Ribbon.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2015 and August 2015 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in San Diego, California.

In November 2017 correspondence, the representative requested that the Board hold the record open through January 2018, to allow him the opportunity to submit further evidence; he specified that he would assume his request was granted unless the Board informed him otherwise.  The Board appreciates the representative's approach.  The Board has held the record open through January 2018, and will now proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as defined by VA regulation.

2.  The Veteran initiated claims for PTSD, GERD, and tinnitus by submitting a VA Form 21-526EZ, Fully Developed Claim (FDC), on April 22, 2014, more than one year after he was separated from active service. 

3.  No claim, formal or informal, was received from the Veteran or any representative prior to April 22, 2014, seeking entitlement to VA compensation benefits based on PTSD, GERD, and tinnitus.

4.  The Veteran's service-connected PTSD does not result in total occupational and social impairment.

5.  The Veteran's service-connected GERD has not been productive of symptom combinations productive of considerable or severe impairment of health.

6.  The Veteran's service connected disabilities are rated 90 percent disabling and prevent him from obtaining and retaining gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an effective date prior to April 22, 2013, for the grant of service connection for PTSD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400 (2017). 

3.  The criteria for an effective date prior to April 22, 2013, for the grant of service connection for GERD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400 (2017). 

4.  The criteria for an effective date prior to April 22, 2013, for the grant of service connection for tinnitus are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400 (2017). 

5.  The criteria for a disability rating for PTSD greater than 70 percent are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

6.  The criteria for a disability rating greater than 10 percent for GERD are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, DC 7346 (2017). 

7.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated February 12, 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  

II.  Law and Analysis for Service Connection for Hearing Loss 

The Veteran seeks service connection for hearing loss that he contends is directly related to excessive noise exposure during service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, such as other organic diseases of the nervous system, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the RO has already conceded the Veteran's in-service noise exposure in its March 2015 grant of service connection for tinnitus based on such exposure.  Accordingly, in-service noise trauma is established.  See 38 U.S.C. § 1154(a).  However, there are no findings or diagnoses of hearing loss shown in service treatment records, including at separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309.  

In support of his claim, is a VA audiological evaluation from March 2015.  The audiogram results show puretone thresholds of 15, 15, 15, 10, and 10 decibels in the right ear, at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz and 15, 10, 10 , 15, and 15 in the left ear at the same test frequencies.  Speech recognition scores were 100 percent in both ears.  The examiner concluded that for the Veteran's claimed condition of hearing loss there was no diagnosis because there was no pathology to render one.  He explained that despite a bilateral hearing threshold shift between enlistment and separation, multiple inservice audiograms all indicated the Veteran's hearing was within normal limits.  

In this case there is no current hearing loss disability, according to the requirements of 38 C.F.R. § 3.385.  The Veteran does not have sufficient hearing loss in either ear according to VA regulations to be recognized as a ratable disability for compensation purposes.  In other words, the findings do not show a puretone threshold in any relevant frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  

The audiology tests indicate that there is no hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Absent evidence of a present hearing loss disability, or at the very least a showing of this required disability at some point since the filing of this claim, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability, there can be no valid claim). 

Although the Veteran is competent to report noise exposure and diminished hearing since service, problems hearing are not synonymous with a hearing loss disability for VA purposes and he is not competent to diagnose hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Such an assessment is not simple in nature and in this case, requires specific audiometric testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's assertions are entitled to less probative weight in the face of the remaining evidentiary record.  

Accordingly, the preponderance of the evidence is against the claim for service connection for hearing loss and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).


II.  Law and Analysis for Effective Dates

The Veteran contends that an effective date earlier than April 22, 2013, is warranted for the grants of service connection for PTSD, GERD, and tinnitus.

Under 38 U.S.C. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

Effective on March 24, 2015, VA amended its regulations as to what constitutes a claim for benefits.  Such now requires that claims be made on standard form prescribed by the Secretary, effectively eliminating informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Prior to March 24, 2015, which is the time relevant time period in this appeal, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2014).  An informal claim is any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In other words, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

Additionally, there are different rules for the assignment of effective dates that are specific to claims decided under the fully developed claim (FDC) process.  In such cases, the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  38 U.S.C. § 5110 (b)(2)(A).  A claim for service connection submitted through the FDC process, by definition, meets the statutory requirement of "an original claim that is fully-developed as of the date of submittal."  38 U.S.C. § 5110 (b)(2)(B).

The basic facts in this case are not in dispute.  The Veteran was discharged from service in May 2005.  He submitted his VA Form 21-526EZ claim for service connection for PTSD, GERD, and tinnitus on April 22, 2014, more than a year following his separation from service.  In March 2015, the RO granted service connection for these disabilities.  Applying the general rules governing the assignment of effective dates for FDC claims, the RO assigned an effective date of April 22, 2013, one year prior to the date the claim was received.  38 U.S.C. § 5110(b)(2)(A).  The Veteran disagreed with this determination and initiated this appeal.  

However, the Board finds the RO assigned the earliest possible effective date for the grant of service connection for PTSD, GERD, tinnitus.  There is no assertion that claims for PTSD, GERD, and tinnitus were filed prior to April 22, 2014, and neither the Veteran nor his representative has offered a proposed effective date or a basis for an effective date earlier than April 22, 2013.  Similarly, neither has pointed to any other provision in the law that would allow VA to assign an effective date prior to the Veteran's date of claim in this case.

The Board acknowledges that the Veteran's service-connected disabilities did not begin on April 22, 2014, or even April 22, 2013.  Although VA Progress Notes establish that the Veteran's service-connected disabilities date back to at least 2011, these medical records alone cannot be construed as an informal claim for compensation as they do not establish an intent to file for benefits for these disorders.  See Ellington, supra, Lalonde supra, KL supra.  For this reason, they cannot serve as an earlier claim.  

In this case, the earliest possible effective date for the award of service connection for PTSD, GERD, and tinnitus is April 22, 2013, which is one year prior to the date of the receipt of the Veteran's VA Form 21-526EZ.  38 U.S.C. § 5107(b). 


III.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected PTSD and GERD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2017).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  PTSD 

The Veteran's PTSD is evaluated as 70 percent disabling.

Under the General Rating Formula for Mental Disorders, A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130.  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in December 2016.  

The current 70 percent evaluation is based, in part on findings from a March 2015 VA examination.  At that time he reported that he was first treated for mental health difficulties in 2004, following his return from deployment to Iraq, for problems with insomnia, hypervigilance, and depression, and was prescribed medication.  He has never been psychiatrically hospitalized and denies any history of suicidal or homicidal ideation.  

In terms of his relationships with others, the Veteran has been married for two years and described this relationship as "good."  A previous marriage ended after three years.  The Veteran has one child from his first marriage and a step-child from his current marriage.  He also noted generally positive and supportive relationships with his parents and sister.  After military service, the Veteran worked as a museum security guard for several years and later worked as a California Highway Patrol (CHP) Officer for three years.  He states that in 2012 he was "pushed into resigning," because of his employer's failure to accommodate his PTSD symptomatology.  He then worked for a security company, but left this position after three months when he was not promoted as promised.  He worked for another security company for about one year, but was released from this position because of lay-offs. The Veteran worked for Lowe's for several months, before quitting due to PTSD-like symptomatology.  He most recently worked for a non-profit company, but was terminated after several months for not meeting job expectations.

Noted symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, intermittent speech disturbance, disturbance of motivation and mood, difficulty establishing and maintaining effective work/social relationships and difficulty adapting to stressful circumstances.  The examiner made an Axis I diagnosis of PTSD.  He concluded that the Veteran's PTSD symptoms most closely manifested by occupational and social impairment with reduced reliability and productivity.  No other mental disorder was diagnosed.

Review of the remainder of the claims file shows very few treatment records pertaining to the Veteran's PTSD have been associated with the claims file since the VA examination.  The Veteran continued to experience chronic symptoms of PTSD without remission or significant change since his last exam.

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes his impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411. 

While the evidence may suggest that the Veteran is not capable of gainful employment because of his PTSD, the Board does not find that it indicates total occupational impairment and, in any event, he does not additionally experience total social impairment.  The Veteran has interpersonal difficulties due to his PTSD, but continues to have generally positive and supportive family relationships.  Further, the most recent VA examiner specifically found that the Veteran's PTSD symptoms were most closely manifested by occupational and social impairment with reduced reliability and productivity consistent with the criteria for no more than a 50 percent rating.  So although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to his PTSD, his overall symptomatology is not consistent with total social and occupational impairment, the criteria for a 100 percent disability rating under DC 9411.

Accordingly, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 70 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 100 percent rating is absent.


B.  GERD 

The Veteran's GERD is evaluated as 10 percent disabling.  The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD, so it has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth under DC 7346.

Ratings under DCs 7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348, inclusive, will not be combined with each other 38 C.F.R. § 4.114.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id. 

Under DC 7399-7346 for hiatal hernia, which provides a 10 percent evaluation when there are two or more of the symptoms required for a 30 percent evaluation, but with less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The pertinent evidence in this case consists almost entirely of clinical findings from VA examination in March 2015, where the Veteran reported taking Omeprazole for control of persistently recurrent epigastric distress, pyrosis (heartburn), reflux regurgitation, frequent sleep disturbance, recurrent nausea, and transient vomiting.  He did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  There were no other pertinent physical findings, complications, conditions or signs/symptoms.  Lab testing revealed no significant diagnostic test findings and/or results.  The Veteran's esophageal condition did not impact on his ability to work.  

The remaining records show continued periodic evaluation and treatment of the Veteran's gastrointestinal symptoms between December 2014 to June 2016, but do not otherwise indicate that they are more severe than those recorded in the previous VA examination.  The most recent entry dated in March 2016, shows the Veteran indicated his symptoms were stable and well controlled on medication.  There were no specific findings of material weight loss, hematemesis, melena, or anemia.  

Based upon the preceding evidence, the Board finds no basis to assign a rating greater than 10 percent for the Veteran's GERD.  While, the aforementioned evidence reflects symptoms of epigastric distress, heartburn, reflux, nausea, and vomiting, a 30 percent rating requires that such symptoms cause a considerable impairment of health and these symptoms have not coincided or occurred with such frequency or severity that a higher disability rating is warranted.  Likewise these symptoms align with the listed examples of symptoms for a 60 percent rating, but in order to warrant such rating, they must result in severe impairment of health.  The examiner opined that GERD had no impact on the Veteran's ability to function in an occupational environment.  Even by his own account, his symptoms are well controlled, and less disabling, through the use of medications.  

Accordingly, the Board finds that the Veteran's impairment due to GERD is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 7346 to support the assignment of a 30 percent or rating or higher is absent.





IV.  Law and Analysis for TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Service connection is currently in effect for: PTSD (70 percent disabling); lumbar degenerative disc and joint disease with strain (40 percent disabling); right hip strain with limited extension (10 percent); right ankle strain (10 percent disabling); tinnitus (10 percent disabling); GERD (10 percent); right lower extremity radiculopathy (10 percent); right hip strain with limited flexion (0 percent); and right hip strain (0 percent).  The combined rating for the service-connected disabilities is 90 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  What remains to be determined is whether his service connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for TDIU, the Veteran indicated he was last employed in October 2014 as a crew supervisor for a group that takes care of rescue animals.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in August 2015.  He reported that he was unable to maintain gainful employment as he could not handle the stress of any job due as his PTSD and GERD cause difficulty communicating with co-workers, anger management issues, and frequent bathroom breaks.  He stated that when his PTSD symptoms increase, so do the GERD symptoms and that any kind of stress causes major stomach upset.  The Veteran reported PTSD causes extreme anxiety, which results in his spending most of his day isolating, and that both PTSD and GERD cause difficult sleeping.  

While it is clear that the Veteran's PTSD and GERD affect him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the his psychiatric and gastrointestinal symptoms especially given that the above analyses detail the level of such impairment and the appropriate disability ratings to account for that impairment.  However of some significance are records which show that in March 2015, the Veteran underwent VA examination to assess the current state of his service-connected PTSD and GERD.  The clinical evaluation indicated that he had difficulty establishing and maintaining effective work and social relationships, but not a total inability to do so.  The Veteran's GERD was considered stable and did not affect his ability to work.

The Veteran was afforded additional VA examinations in 2015 to assess the current state of his service-connected right ankle, back, and right thigh disabilities.  It was the opinion of the examiner in general that while the Veteran's ability to work was limited, there was no determination that he would be unable to perform less strenuous/sedentary types of employment.

Also of record is a February 2017 assessment of the Veteran's employability, by a private vocational expert who noted that the Veteran stopped working in 2014 as the direct result of symptoms associated with PTSD.  She determined that the negative impact of these symptoms and functional limitations in the Veteran's ability to obtain and sustain gainful employment is clear in his work history as he has been unable to maintain employment at multiple employers due to his limitations resulting from his service-connected disabilities.  Specifically, the Veteran was unable, to sustain employment as a highway patrol officer because he was unable to fulfill documentation requirements due to memory and concentration problems.  He was unable to manage the stress of working with coworkers and the public due to this multiple PTSD symptoms.  The Veteran was also unable to maintain less skilled employment as a stock clerk, security guard, and dog pound attendant due to his service-connected disabilities.  At each of these jobs, he struggled to deal with other people and had difficulty managing his anger.  The Veteran also suffers from right ankle, right hip and lower back pain and as a pound attendant could not walk more than 15 minutes at a time and was unable to bend to change the bowls in the cages.  After about 3 months of employment, he was fired or not meeting performance expectations.

The vocational consultant found that it was at least as likely as not that the Veteran, has been unable to secure and follow substantially gainful employment to include, sedentary employment, due to his service connected disabilities  His PTSD symptoms and significant pain from musculoskeletal disabilities would preclude him from performing even sedentary work due to his reduced concentration and his demonstrated failure to control his anger and interact with others in both work and social settings.  Although the Veteran was employed until 2014, he was unable to sustain employment and perform reliable and productive work since at least 2012 when he was unable to continue working for the California Highway Patrol.  Between 2013 and 2014 the Veteran obtained and lost four different jobs due to his service connected psychiatric and physical conditions.  

Under the circumstances of this particular case, the Board finds, that it is at least as likely as not that the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment. Floore v. Shinseki, 26 Vet.App. 376, 382 (2013).  His statements with respect to the combined effect of his service-connected disabilities, together with the medical evidence of record, support the conclusion that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds his assertions about the severity of his service-connected disabilities and their combined impact on his ability to function in a work setting to be credible.  The Board further finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  He is unable to return to his previous occupations in law enforcement or as a security guard and there is no indication that he has any experience in or the potential for a sedentary job.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.  

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  In other words, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).





















(Continued on the next page)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than May 17, 2007, for the grant of service connection for PTSD is denied

Entitlement to an effective date earlier than October 8, 1999, for the grant of service connection for GERD is denied.

Entitlement to an effective date earlier than October 8, 1999, for the grant of service connection for tinnitus is denied.

A disability rating greater than 70 percent for PTSD is denied. 

A disability rating greater than 10 percent for GERD is denied. 

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


